DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed January 24, 2022, have been considered, but are not persuasive.
	Applicant argues that Kim (KR 2008-0038606A) does not disclose forming an incision in the electrode at the claimed location.  This is not persuasive.  Applicant notes that “in Kim, the incision patterns are formed at all four corners of the sub-pixel electrode and not located at two corners of the main pixel electrode away from the sub-pixel electrode” (page 4 of the Reply).  Applicant is correct that “in Kim, the incision patterns are formed at all four corners of the sub-pixel”.  Kim teaches that this is to improve image quality by controlling the liquid crystal arrangement at the corners of the pixel (e.g., lines 253-308 and Figs. 3C and 4 of the translation provided with the previous Office action).  However, the conclusion that the incision patterns of Kim are “not located at two corners of the main pixel electrode away from the sub-pixel electrode” is not correct.
	Specifically, AAPA (Figs. 1 and 2 of the pending application) teaches the basic main pixel/sub-pixel layout as in the claims, with the exception of the incisions.  Kim then teaches to include incisions at corners of pixels.  This teaching of Kim would apply 
	Accordingly, Applicant’s arguments are not persuasive, and the previous rejections are maintained, modified in view of the amendments to the claims, as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co.
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (“AAPA”, Figs. 1 and 2 of the pending application, labeled and discussed as prior art) in view of KR 2008-0038606(A) to Kim et al. (cited in Applicant’s August 5, 2020 IDS, a machine translation was attached with the November 21, 2021, Office Action, citations are made to the translation).
Regarding Claim 1, AAPA discloses (e.g., Fig. 1, where the prior art elements of Fig. 1 are not labeled, but are the same as labeled and described with respect to the invention in Fig. 5) a pixel electrode structure, comprising: a main pixel electrode and a sub-pixel electrode; wherein the main pixel electrode comprises a main pixel frame including a first transverse frame located on a side of the main pixel electrode away from the sub-pixel electrode, a first longitudinal frame, and a second longitudinal frame; the first longitudinal frame and the second longitudinal frame are respectively located at 
AAPA does not explicitly disclose (that is, the difference between the prior art and the claim is) a first incision is disposed between the first transverse frame and the first longitudinal frame, and a second incision is disposed between the first transverse frame and the second longitudinal frame; a third incision is disposed between the second transverse frame and the third longitudinal frame, and a fourth incision is disposed between the second transverse frame and the fourth longitudinal frame.
Kim discloses a pixel structure having multiple domains, and teaches forming an incision at a corner of the pixel corresponding to a location between two adjacent domains in order to improve image quality (e.g., lines 253–308 and Fig. 3C).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of AAPA such that a first incision is disposed between the first transverse frame and the first longitudinal frame, and a second incision is disposed between the first transverse frame and the second longitudinal frame; a third incision is disposed between the second transverse frame and the third longitudinal frame, and a fourth incision is disposed between the second transverse 
The combination of AAPA and the teachings of Kim would further have rendered obvious that the first incision and the second incision are respectively located at two corners of the main pixel electrode away from the sub-pixel electrode (where Kim teaches that including the incision between adjacent domains facilitates image quality at the domain boundary, reasonably suggesting such an incision at any and all such domain boundary corners, including the corners of the main pixel electrode away from the sub-pixel electrode); and that the third incision and the fourth incision are respectively located at two corner of the sub-pixel electrode away from the main pixel electrode (similar with the incisions of the main pixel electrode).
Regarding Claim 2, the combination of AAPA and Kim would have rendered obvious wherein the main pixel electrode includes a main electrode pattern disposed in the main pixel frame; the main electrode pattern at least includes a first slit and a second slit, the first slit is connected to the first incision and an axis of the first slit is collinear with an axis of the first incision; the second slit is connected to the second incision and an axis of the second slit is collinear with an axis of the second incision (e.g., Fig. 1 of AAPA; Fig. 3C of Kim).
Regarding Claim 3, the combination of AAPA and Kim would have rendered obvious wherein a width of the first incision is equal to a width of the first slit (where selecting a specific width of the incision would have been obvious as a matter of design choice, and selecting a same width for the slits and the incisions would have simplified manufacture by using consistent design specifications throughout).
Regarding Claim 4, the combination of AAPA and Kim would have rendered obvious wherein a width of the second incision is equal to a width of the second slit (where selecting a specific width of the incision would have been obvious as a matter of 
Regarding Claim 5, the combination of AAPA and Kim would have rendered obvious wherein the axis of the first incision is perpendicular to the axis of the second incision (where the specific angle would have been obvious as a matter of design choice, and where a square pixel would achieve perpendicular axes, and both Fig. 1 of AAPA and Fig. 3a–b of Kim illustrate generally square pixel shapes).
Regarding Claim 6, the combination of AAPA and Kim would have rendered obvious wherein the main electrode pattern further includes a main cross backbone; the first slit extends from the main cross backbone to the first incision for connecting the first slit with the first incision; the second slit extends from the main cross backbone to the second incision for connecting the second slit with the second incision (Figs. 1 and 2 of AAPA, where including the incision of Kim in the corners thereof would extend the existing slits of AAPA to the incision).
Regarding Claim 7, the combination of AAPA and Kim would have rendered obvious wherein the sub-pixel electrode includes a sub-electrode pattern disposed in the sub-pixel frame; the sub-electrode pattern at least includes a third slit and a fourth slit; the third slit is connected to the third incision, and an axis of the third slit is collinear with an axis of the third incision; the fourth slit is connected to the fourth incision, and an axis of the fourth slit is collinear with an axis of the incision (Figs. 1 and 2 of AAPA, where including the incision of Kim in the corners thereof would extend the existing slits of AAPA to the incision of Kim in a collinear fashion).
Regarding Claim 8, the combination of AAPA and Kim would have rendered obvious wherein a width of the third incision is equal to a width of the third slit (where selecting a specific width of the incision would have been obvious as a matter of design choice, and selecting a same width for the slits and the incisions would have simplified manufacture by using consistent design specifications throughout).
Regarding Claim 9, the combination of AAPA and Kim would have rendered obvious wherein a width of the fourth incision is equal to a width of the fourth slit (where selecting a specific width of the incision would have been obvious as a matter of design choice, and selecting a same width for the slits and the incisions would have simplified manufacture by using consistent design specifications throughout).
Regarding Claim 10, the combination of AAPA and Kim would have rendered obvious wherein the axis of the third incision is perpendicular to the axis of the fourth incision (where AAPA illustrates the slits as perpendicular to each other in the sub-pixel electrode, and Kim teaches forming incisions at a corner thereof, it would have been obvious to align the incision with the slits to facilitate manufacturing thereof, in which case the incisions would be perpendicular).
Regarding Claim 11, the combination of AAPA and Kim would have rendered obvious wherein the sub-electrode pattern further includes a sub-cross backbone; the third slit extends from the sub-cross backbone for connecting the third slit with the third incision; the fourth slit extends form the sub-cross backbone for connecting the fourth slit with the fourth incision (Figs. 1 and 2 of AAPA, where including the incision of Kim in the corners thereof would extend the existing slits of AAPA to the incision).
Regarding Claim 12, the combination of AAPA and Kim would have rendered obvious wherein a control component is provided between the main pixel electrode and the sub-pixel electrode, and the control component is electrically connected to the main pixel electrode and the sub-pixel electrode, respectively (Fig. 1 of AAPA, control component corresponding to 300 of Fig. 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871